No.   PD-0112-15



OUSMANE WANGARE,
                                         §                    IN   THE      COURT    OF
          PETITIONER-MOVANT,



VS.
                                                             CRIMINAL         APPEALS

                                         §
THE STATE OF TEXAS,
                  RESPONDENT.            §
                                                             of TEX21'.RT0FCR!WALAPPFALS
                                                                             APR 0 1 2015
                        MOTION    FOR   LEAVE   TO   FILE
                     AN ORIGINAL COPY ONLY OF r^jH
                 PETITIONERY FOR DISCRETIONARY^]                          Abel Acosta, Clerk
                                               COURT OF CRIMINAL APPEALS

TO THE   HONORABLE JUDGES:                             APR 01 2015
TO THE   HONORABLE CLERKS:

                                                     Abel Acosta, Clerk
         COMES NOW,   the above named petitioner-movant/ acting in his own           be
half, respectfuly requesting the Court to allow him to file only an original
copy of his [PDR] petition for discretionary review. IN THAT,

[1] The style and appeal number in the Seventh District Court of
Appeals at Amarillo,     Texas,   is No.      07-14-00176-CR;

[2] Pursuant to Rule 2, Tex.R.A.P., petitioner requests the Court
to suspend Rule 9.3(b), Tex.R.A.P., that requires filing eleven (11)
copies of the Petition for Discretionary Review with this Court;

[3] The facts relied upon show good cause for this request, i.e-
      a. Petitioner-movant is indigent,          incarcerated and does not have
access to a   photo copier;
      b. Petitioner-movant is not represented by counsel; and,
      c. Petitioner-movant believes his attached petition has merit
and thus this request is made in good faith.


         WHEREFORE MOTION CONSIDERED,         petitioner-movant requests the
Court to suspend the rule and allow him to file only a single copy
of the [PDR] petition for Discretionary review. Thank you.

                        RESPECTFULLY REQUESTED,
                                          (
                          JU^-^H
                  OUSMANE   WANGARE:     PETITIONER-MOVANT



cc
                                        -1-
                     CERTIFICATE    OF        SERVICE



I, Ousmane Wangare do hereby certify that two copies of this motion
were placed in the Robertson Unit's mail box, along with a single
copy of his [PDR] petition for Discretionary Review for the Court's
filing. I placed said in the Unit's mail box on the 30th day of
March 2015. I attest to this as true by affixing my singature below:
                                        ({
                               #        i
                   Ousmane Wangare:          Petitioner
                    Robertson Unit           # 1920786
                       12071       FM         3522
                       Abilene,    TX.       79601




cc